Exhibit 10.2

FORBEARANCE AGREEMENT AND FIRST AMENDMENT

TO CREDIT AND SECURITY AGREEMENT

THIS FORBEARANCE AGREEMENT AND FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
(the “Amendment”), dated July 7, 2009, is entered into by and among PHOENIX
FOOTWEAR GROUP, INC., a Delaware corporation (“Phoenix Footwear”), PENOBSCOT
SHOE COMPANY, a Maine corporation (“Penobscot”), H.S. TRASK & CO., a Montana
corporation (“Trask”), CHAMBERS BELT COMPANY, a Delaware corporation
(“Chambers”), and PHOENIX DELAWARE ACQUISITION, INC., a Delaware corporation
(“Phoenix Acquisition”, and together with Phoenix Footwear, Penobscot, Trask and
Chambers, each individually, a “Company,” and collectively, the “Companies”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting through its
Wells Fargo Business Credit operating division.

RECITALS

A. Companies and Wells Fargo are parties to a Credit and Security Agreement
dated as of June 10, 2008 (as amended from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.

B. Companies have delivered to Wells Fargo a weekly cash budget forecast (the
“Weekly Cash Budget”) attached hereto as Exhibit G.

C. As of the date hereof, the following Events of Default have occurred and are
continuing under the Credit Agreement (the “Designated Events of Default”):
(i) Companies failed to satisfy the minimum Net Income requirement set forth in
Section 5.2(a) of the Credit Agreement for the July 1, 2008 through
September 30, 2008 period, as Companies’ actual Net Income was $<2,051,000>
versus the minimum requirement of $500,000; and (ii) Companies failed to satisfy
the minimum Net Income requirement set forth in Section 5.2(a) of the Credit
Agreement for the July 1, 2008 through December 31, 2008 period, as Companies’
actual Net Income for such period was <$5,965,000> versus the minimum
requirement of $2,000,000. As a result of the Designated Events of Default,
Wells Fargo is entitled to exercise Wells Fargo’s rights and remedies under the
Loan Documents and otherwise.

D. Chambers and Tandy Brands, Accessories, Inc., a Delaware corporation
(“Tandy”) have entered into an Amended and Restated Asset Purchase Agreement,
dated July 7, 2009 (“APA”), which provides for the purchase by Tandy from
Chambers of certain assets of Chambers as described in the APA.

 

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

E. Additionally, Companies have requested that Wells Fargo (i) forbear from
exercising any rights or remedies based on the Designated Events of Default
(including, but not limited to, refusing to make Advances, accelerating any
Indebtedness, foreclosing on any Collateral or filing a petition for bankruptcy)
for the temporary period of time set forth in this Amendment, and (ii) amend
certain provisions of the Loan Documents as set forth in this Amendment. Wells
Fargo has agreed to forbear for the temporary period hereinafter specified in
this Amendment and amend the Loan Documents, subject in each case to the terms
and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Temporary Forbearance. Subject to the satisfaction of the terms and
conditions set forth herein, until that date (the “Forbearance Termination
Date”) which is the earliest to occur of (a) 5:00 p.m. Pacific time on July 31,
2009; (b) the date of the occurrence of any Event of Default (other than (i) the
Designated Events of Default, or (ii) any breaches of Section 5.2 of the Credit
Agreement that occur on or prior to July 31, 2009 (the “Forbearance Period
Financial Covenant Defaults”)); (c) Tandy has notified Chambers that is will
longer be pursuing the consummation of the Chambers Sale (referred to
Section 3.1 of this Amendment); (d) the date of the occurrence of any breach of
any term or provisions of this Amendment, including, but not limited to,
Section 8 and Section 13 of this Amendment; or (e) the Termination Date, Wells
Fargo will not exercise or enforce its rights or remedies against Companies
which Wells Fargo would be entitled to exercise or enforce under the terms of
the Loan Documents by reason of the occurrence of the Designated Events of
Default; provided that such forbearance shall not act as a waiver of Wells
Fargo’s right to enforce all claims, rights, and remedies from time to time on
or after the Forbearance Termination Date. Furthermore, nothing contained herein
shall be construed as requiring Wells Fargo to extend the Forbearance
Termination Date. Companies acknowledge and agree that Wells Fargo has not
waived, and by entering into this Amendment Wells Fargo is not waiving, the
Designated Events of Default or any Forbearance Period Financial Covenant
Defaults that may occur on or prior to July 31, 2009.

2. Line of Credit Prior to Forbearance Termination Date. Prior to the
Forbearance Termination Date (and provided that there exists no Default or Event
of Default under the Loan Documents other than the Designated Events of Default
or the Forbearance Period Financial Covenant Defaults), Wells Fargo shall
continue to administer the revolving line of credit described in Section 1.1 of
the Credit Agreement (the “Line of Credit”) and make Advances and repayments
thereunder in the same manner and in accordance with the same terms as those
governing the Loan Documents applicable thereto (including, but not limited to,
satisfaction of all conditions precedent in Article III of the Credit Agreement)
as though the Designated Events of Default do not exist. It is expressly
acknowledged and agreed by Companies that any election by Wells Fargo to
continue administering the Line of Credit and making Advances as provided for
hereby from the date of this Amendment and ending on the Forbearance Termination
Date shall not in any manner be deemed to prejudice Wells Fargo or act as a
waiver of its otherwise applicable rights and remedies, including, without
limitation, to collect and enforce the full amount of the Indebtedness from and
after the Forbearance Termination Date.

 

-2-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement.

3.1 Section 1.1 of the Credit Agreement. Section 1.1(a) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

“(a) Line of Credit and Limitations on Borrowing. Wells Fargo shall make
Advances to Companies under the Line of Credit that, together with the L/C
Amount, shall not at any time exceed in the aggregate the lesser of (i) the
Maximum Line Amount (as in effect from time to time as described below), or
(ii) the Borrowing Base limitations described in Section 1.2. Within these
limits, Companies may periodically borrow, prepay in whole or in part, and
reborrow. Wells Fargo has no obligation to make an Advance during a Default
Period or at any time Wells Fargo believes that an Advance would result in an
Event of Default. As of the First Amendment Effective Date, the “Maximum Line
Amount” shall initially be $9,500,000. The Maximum Line Amount shall be
automatically decreased to $6,500,000 upon the receipt of funds by Companies
from the sale of certain assets of Chambers to Tandy Brands, Accessories, Inc.
in accordance with that certain Amended and Restated Asset Purchase Agreement,
dated as of July     , 2009, between Chambers and Tandy Brands, Accessories,
Inc. (the “Chambers Sale”). The date that the Chambers Sale is consummated is
referred to herein as the “Chambers Closing Date.”

3.2 Section 1.2(a) of the Credit Agreement. Section 1.2(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(a) Borrowing Base. The borrowing base (the “Borrowing Base”) is an amount
equal to:

(i) 85% or such lesser percentage of Eligible Accounts as Wells Fargo in its
sole discretion may deem appropriate; provided that this rate may be reduced at
any time by Wells Fargo’s in its sole discretion by one percent (1%) for each
percentage point by which Dilution on the date of determination is in excess of
five percent (5.0%) (Companies acknowledge that the current advance rate
applicable to Eligible Accounts is 81%, with such advance rate subject to
adjustment from time to time as provided above); plus

 

-3-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

(ii) the least of (x) 85% or such lesser percentage (as Wells Fargo in its sole
discretion may deem appropriate) of the Net Orderly Liquidation Value of
Eligible Inventory, (y) 46% or such lesser percentage (as Wells Fargo in its
sole discretion may deem appropriate) of Eligible Inventory valued at the lower
of cost or fair market value in accordance with GAAP, or (z) the Inventory
Sublimit; provided that (A) Advances and/or Letters of Credit supported by
Wrangler branded inventory shall not exceed $2,500,000, provided that Advances
and/or Letters of Credit supported by Wrangler branded inventory shall be
automatically reduced to $-0- upon the initial receipt of funds by Chambers in
respect of the Chambers Sale, and (B) (1) prior to the Chambers Closing Date,
the maximum amount of Eligible In-Transit Inventory that may be included as
Eligible Inventory for purposes of this paragraph (ii) shall not exceed $475,000
(based on the lower of cost or fair market value), and (2) from and after the
Chambers Closing Date Eligible In-Transit Inventory shall be excluded from
Eligible Inventory; less

(iii) the Borrowing Base Reserve (such reserve to be adjusted monthly or more
frequently in Wells Fargo’s discretion, and to include, without limitation,
(x) unpaid freight charges and customs duties for in-transit inventory and
(y) accrued and unpaid royalty and license payments owing by Companies), less

(iv) Indebtedness that Companies owe Wells Fargo that has not been advanced on
the Revolving Note, less

(v) Indebtedness that is not otherwise described in Section 1 that Wells Fargo
in its sole discretion finds on the date of determination to be equal to Wells
Fargo’s net credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or similar transaction or
arrangement extended to any Company by Wells Fargo and any Indebtedness owed by
Company to Wells Fargo Merchant Services, L.L.C.”

3.3 Section 1.3(a)(i)(B) of the Credit Agreement. Section 1.3(a)(i)(B) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“(B) LIBOR Advances. [Intentionally Omitted].”

3.4 Section 1.4 of the Credit Agreement. Section 1.4 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

“1.4 LIBOR Advances. [Intentionally Omitted].”

 

-4-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

3.5 Section 1.6(a) of the Credit Agreement. Section 1.6(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(a) Interest Rates Applicable to Line of Credit. Except as otherwise provided
in this Agreement, the unpaid principal amount of each Line of Credit Advance
evidenced by the Revolving Note shall accrue interest at an annual interest rate
calculated as follows:

Floating Rate Pricing

The “Floating Rate” for Line of Credit Advances = the Daily Three Month LIBOR
rate plus five and one-half percent (5.50%), which rate shall change whenever
the Daily Three Month LIBOR rate changes.”

3.6 Section 1.7 of the Credit Agreement. Section 1.7(f) of the Credit Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

“(f) Line of Credit Termination and/or Reduction Fees. [Intentionally Omitted].”

3.7 Section 1.10(a) of the Credit Agreement. Section 1.10(a) of the Credit
Agreement is hereby amended by deleting the amount “$7,500,000” and replacing it
with “$1,000,000” where it appears in such section.

3.8 Section 5.1 of the Credit Agreement. The following new paragraphs (s) and
(t) are hereby added to the end of Section 5.1 of the Credit Agreement:

“(s) Weekly Cash Budget Reporting. On or before Tuesday of each week, or more
frequently if Wells Fargo so requires, (1) a report of the Companies’ actual
sales and cash disbursements as compared to Companies’ forecasted sales and cash
disbursements for same week, in the form substantially similar to the Weekly
Cash Budget (as defined in the Forbearance Agreement); and (2) with respect to
each of the financial tests described in Section 4 of the Forbearance Agreement,
Companies shall provide Wells Fargo with a compliance certificate, prepared and
signed by Companies’ chief financial officer (or such other Person satisfactory
to Wells Fargo) and in form and substance acceptable to Wells Fargo, setting
forth the calculations for each of such financial tests.”

“(t) Weekly Telephone Reporting. On or before Wednesday of each week, Companies
shall participate in a telephone call with Wells Fargo which is scheduled at a
reasonable time to discuss the status of the Chambers Sale, the weekly cash
budget report delivered by Companies, and such other matters as Wells Fargo may
require in its sole discretion; provided, it shall not be an Event of Default
unless Wells Fargo provides Companies with an Authenticated Record that they
have so failed to comply and Companies do not make themselves available to
participate in a call within two (2) Business Days thereafter.”

 

-5-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

3.9 Exhibit A to the Credit Agreement. Exhibit A to the Credit Agreement is
hereby amended as follows:

(a) The following definitions are hereby added to Exhibit A to the Credit
Agreement in the appropriate alphabetical position:

“Chambers Closing Date” has the meaning set forth in Section 1.1(a) of the
Credit Agreement.

“Chambers Sale” has the meaning set forth in Section 1.1(a) of the Credit
Agreement.

“Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a
three (3) month period. When interest is determined in relation to Daily Three
Month LIBOR, each change in the interest rate shall become effective each
Business Day that Wells Fargo determines that Daily Three Month LIBOR has
changed.

“First Amendment Effective Date” means the date that each of the conditions
precedent described in Section 7 of the Forbearance Agreement have been
satisfied.

“Forbearance Agreement” means that certain Forbearance Agreement and First
Amendment to Credit and Security Agreement, among the Companies and Wells Fargo,
dated as of July     , 2009.

(b) The definition of “Inventory Sublimit” is hereby deleted in its entirety and
replaced with the following:

“Inventory Sublimit” shall initially mean $5,000,000; provided that if the
Maximum Line Amount is decreased to $6,500,000 upon the Chambers Closing Date in
accordance with this Agreement, the Inventory Sublimit shall be $3,500,000.”

(c) The definitions of “LIBOR Advance” and “LIBOR Advance Rate” shall be deleted
in their entirety and shall not be replaced. Any reference to such terms in the
Loan Documents shall have no further force and effect and shall be read as if
such sentence had not included such terms, mutatis mutandis.

3.10 Exhibit G to the Credit Agreement. Exhibit G to this Amendment is hereby
added as a new Exhibit G to the Credit Agreement.

 

-6-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

4. Financial Covenants During the Forbearance Period. Commencing June 7, 2009,
and continuing through (and including) July 31, 2009, Companies shall comply
with the following financial covenants (collectively, the “Financial Tests”):

4.1 Minimum Net Sales. Companies, on a consolidated basis, shall achieve, for
each period set forth below, Net Sales, determined as of the following test
dates, of not less than the amount set forth for each such period:

 

Period and Test Date

   Minimum Net Sales  

June 7, 2009 through June 27, 2009

   $ 2,174,000   

June 7, 2009 through July 11, 2009

   $ 4,051,000   

June 7, 2009 through July 25, 2009

   $ 4,592,000   

4.2 Minimum Net Cash Flow. Companies shall achieve, for each period set forth
below, Net Cash Flow, determined as of the following test dates, of not less
than the amount set forth for each such period.

 

Period and Test Date

   Minimum Net Cash Flow  

June 7, 2009 through June 27, 2009

   $ <444,000>   

June 7, 2009 through July 11, 2009

   $ <1,442,000>   

June 7, 2009 through July 25, 2009

   $ <2,434,000>   

For purposes of this Section 4, (i) “Net Sales” means the Companies’ gross
sales, on a consolidated basis, less applicable returns, discounts and
allowances, and (ii) “Net Cash Flow” means total cash receipts received by
Companies less total disbursements of the Companies, on a consolidated basis;
provided, that in order to calculate the Companies’ Net Cash Flow, amounts
received by Companies from the sale of Chambers’ assets referred to in
Section 3.1 of this Amendment shall not be included in such calculation.

5. No Other Changes. Except as explicitly amended or waived by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

6. Forbearance Fee. Companies shall pay Wells Fargo a forbearance fee (the
“Forbearance Fee”), which fee shall be deemed fully earned and non-refundable as
of the date of this Amendment in the amount of $340,000, payable in accordance
with the following schedule: (i) $170,000 payable on the earlier of the Chambers
Closing Date or the Forbearance Termination Date; and (ii) $170,000 payable upon
the Forbearance Termination Date.

7. Conditions Precedent. This Amendment shall be effective when Wells Fargo
shall have received and accepted an executed original of this Amendment,
together with each of the following, each in substance and form acceptable to
Wells Fargo in its sole discretion:

7.1 The Mortgage, Assignment of Rents and Security Agreement (the “Mortgage”)
for that certain property located at 107 Main Street, Penobscot, Maine, duly
executed by Penobscot;

 

-7-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

7.2 A Certificate of the Secretary of each Company certifying as to (i) the
resolutions of the board of directors of such Company approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws of such Company, which were certified and delivered to Wells Fargo
pursuant to the Certificate of Authority of such Company’s secretary or
assistant secretary dated [                    ], continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the Certificate to be delivered, and (iii) certifying that the officers and
agents of such Company who have been certified to Wells Fargo, pursuant to the
Certificate of Authority of such Company’s secretary or assistant secretary
dated [                    ], as being authorized to sign and to act on behalf
of such Company continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of such Company authorized to
execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of such Company; and

7.3 Such other matters as Wells Fargo may require.

8. Covenants; Conditions Subsequent. During the Forbearance Period, Companies
shall comply with the following covenants, unless Wells Fargo shall consent
otherwise in an Authenticated Record delivered to the applicable Company.

8.1 Companies shall consummate the Chambers Sale on or before July 15, 2009;

8.2 Companies shall cause Focus Management Group or such other third party
management services reasonably acceptable to Wells Fargo to provide support to
Companies, including, but not necessarily limited to, (i) monitoring the
Companies’ performance in relation to the Companies’ 13-week cash flow budget;
(ii) assisting with the preparation of a weekly cash budget reports;
(iii) participating with the Companies in the weekly telephone calls with Wells
Fargo required by this Amendment; and (iv) providing cash planning support to
Companies; and

8.3 On or before July 31, 2009, Companies shall pay to Wells Fargo in
immediately available funds an amount sufficient to repay the Indebtedness in
full.

Companies’ failure to timely comply with the items described in the foregoing
Sections 8.1, 8.2 and 8.3 shall constitute an immediate Event of Default with no
applicable cure period.

9. Chambers Sale. Concurrent with the First Amendment Effective Date, Wells
Fargo shall execute and deliver to Chambers that certain Waiver, Consent and
Partial Lien Termination in the form attached hereto as Exhibit A.

 

-8-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

10. Events of Default. In the event Company fails to comply with any or all of
the terms, conditions, or covenants set forth in this Amendment or if any other
Event of Default (other than a Designated Event of Default) shall occur, the
Forbearance Period shall automatically end, and Wells Fargo may, in Wells
Fargo’s sole discretion, immediately proceed to exercise any or all legal rights
and remedies in any order selected by Wells Fargo, including the recordation and
enforcement of the Mortgage in the State of Maine, and those other rights and
remedies contained in the Loan and Security Documents, all without any further
notice to Companies (except as expressly required by the Loan Documents or
applicable law).

11. Representations and Warranties. Each Company hereby represents and warrants
to Wells Fargo as follows:

11.1 Such Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by such Company
and constitute the legal, valid and binding obligation of such Company,
enforceable in accordance with its terms.

11.2 The execution, delivery and performance by such Company of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to such Company, or the
articles of incorporation or by-laws of such Company, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which such Company is a
party or by which it or its properties may be bound or affected.

11.3 All of the representations and warranties contained in Article IV of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except (i) to the extent that such representations and
warranties relate solely to an earlier date, (ii) that the Designated Events of
Default have occurred; and (iii) to the extent otherwise disclosed to Wells
Fargo in writing and consented to or waived by Wells Fargo.

12. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

13. Maine Property. Companies agree that they will not transfer or encumber the
real property described in the Mortgage, except in favor of Wells Fargo.

14. No Other Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement (including,
but not limited to, the Designated Events of Default) or a waiver of any breach,
default or event of default under any Security Document or other document held
by Wells Fargo, whether or not known to Wells Fargo and whether or not existing
on the date of this Amendment.

 

-9-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

15. Release. Each Company hereby absolutely and unconditionally releases and
forever discharges Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Company has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown. It is the
intention of each Company in executing this release that the same shall be
effective as a bar to each and every claim, demand and cause of action specified
and in furtherance of this intention the Company waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

16. Costs and Expenses. Companies hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Companies
specifically agree to pay all fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. Companies
hereby agree that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Companies, make a loan to
Companies under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the
Forbearance Fee required under Section 6 of this Amendment.

17. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Signed counterparts delivered by facsimile or electronic mail
transmission shall also be binding of the parties, regardless of whether a
signed original is also delivered.

[Signatures on the next page]

 

-10-

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

PHOENIX FOOTWEAR GROUP, INC. By:  

/s/ James R. Riedman

Print Name:  

James R. Riedman

Title:  

Chairman

PENOBSCOT SHOE COMPANY By:  

/s/ James R. Riedman

Print Name:  

James R. Riedman

Title:  

Chairman

H.S. TRASK & CO. By:  

/s/ James R. Riedman

Print Name:  

James R. Riedman

Title:  

Chairman

CHAMBERS BELT COMPANY By:  

/s/ James R. Riedman

Print Name:  

James R. Riedman

Title:  

Chairman

PHOENIX DELAWARE ACQUISITION, INC. By:  

/s/ James R. Riedman

Print Name:  

James R. Riedman

Title:  

Chairman

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Harry L. Joe

Print Name:   Harry L. Joe Title:   Vice President

 

Forbearance Agreement and First Amendment

to Credit and Security Agreement

(WFBC/Phoenix)



--------------------------------------------------------------------------------

WAIVER, CONSENT AND PARTIAL LIEN TERMINATION

This Waiver, Consent and Partial Lien Termination, dated as of July 7, 2009
(“Waiver”), is entered into by and among PHOENIX FOOTWEAR GROUP, INC., a
Delaware corporation (“Phoenix Footwear”), PENOBSCOT SHOE COMPANY, a Maine
corporation (“Penobscot”), H.S. TRASK & CO., a Montana corporation (“Trask”),
CHAMBERS BELT COMPANY, a Delaware corporation (“Chambers”), PHOENIX DELAWARE
ACQUISITION, INC., a Delaware corporation (“Phoenix Acquisition”; and together
with Phoenix Footwear, Penobscot, Trask, and Chambers, collectively, the
“Companies”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its
Wells Fargo Business Credit operating division (“Wells Fargo”).

RECITALS

A. The Companies and Wells Fargo are parties to that certain Credit and Security
Agreement, dated June 10, 2008 (as amended, the “Credit Agreement”). All
capitalized terms not otherwise defined in this Waiver shall have the meanings
ascribed thereto in the Credit Agreement.

B. Chambers and Tandy Brands, Accessories, Inc., a Delaware corporation
(“Tandy”) have entered into an Amended and Restated Asset Purchase Agreement,
dated July 7, 2009 (“APA”), which provides for the purchase by Tandy from
Chambers of certain assets of Chambers as described in the APA (the “Acquired
Assets”).

C. The Companies have requested that Wells Fargo consent to the APA and the sale
of the Acquired Assets in accordance with the APA, subject to the terms and
conditions set forth in this Waiver.

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which hereby are acknowledged,
the parties hereto agree as follows:

1. Upon satisfaction of the conditions precedent set forth in Section 3 of this
Waiver, Wells Fargo hereby:

1.1 Consents to the transactions contemplated under the APA as set forth in the
APA;

1.2 Waives any restrictions set forth in the Credit Agreement to the extent such
restrictions would otherwise prevent Chambers from entering into and performing
its obligations under the APA, including, but not limited to, Section 5.18
thereof;

1.3 Waives any Event of Default resulting from the sale of the Acquired Assets
under the APA, including, but not limited to, any Event of Default occurring
under Section 6.1(k) of the Credit Agreement; provided that (i) Wells Fargo is
not waiving any other Defaults or Events of Default that may be existing as of
the date of this Waiver (the “Other Defaults”), and (ii)



--------------------------------------------------------------------------------

Wells Fargo reserves it right to exercise at any time any of its rights and
remedies as a result of the occurrence of the Other Defaults; and

1.4 Releases, terminates, and discharges its Security Interest in or to the
Acquired Assets under the APA, upon consummation of the sale of the Acquired
Assets pursuant to the terms of the APA.

1.5 On the Closing Date under the APA, Wells Fargo shall provide written
confirmation to Tandy of the termination of its Security Interest in the
Acquired Assets (provided that such confirmation may be contingent upon the
receipt by Wells Fargo of the consideration referred to in Section 3.4 below),
and Wells Fargo agrees to file a UCC partial termination statement terminating
such Security Interest in the Acquired Assets sold to Tandy pursuant to the APA
upon receipt by Wells Fargo of the consideration referred to in Section 3.4
below.

2. This Waiver is intended to be a Record entered into in compliance with
Section 7.2 of the Credit Agreement.

3. Notwithstanding the date of the execution or delivery of this Waiver, this
Waiver shall be effective upon the satisfaction of the following conditions:

3.1 Each of the Companies shall have duly executed and delivered this Waiver to
Wells Fargo;

3.2 All representations and warranties made by the Companies under this Waiver
shall be true and correct in all material respects (except to the extent already
qualified by materiality, in which case they shall be true and correct in all
respects) as of the date hereof;

3.3 No Default or Event of Default would result from the execution, delivery or
performance of this Waiver;

3.4 Wells Fargo shall have received the “Purchase Price” described in
Section 3.1(b)(i) of the APA; and

3.5 Chambers shall have irrevocably instructed Tandy to remit all payments due
and owing to Chambers under the APA directly to Wells Fargo.

3.6 Wells Fargo shall have received copies of the fully executed APA, all
exhibits and schedules thereto, all agreements, instruments, and other documents
required to be delivered in accordance with the APA, and all amendments,
modifications, and supplements to any of the foregoing, certified by the
Companies as being true and complete copies.

4. Wells Fargo agrees to instruct Tandy to discontinue making payments to Wells
Fargo upon the termination of the Credit Agreement and the repayment in full of
all Indebtedness owing to Wells Fargo under or in connection with the Credit
Agreement.

5. The Companies each hereby represents and warrants to Wells Fargo as follows
(with the understanding that Wells Fargo is relying materially on such
representations and warranties in entering into and performing this Waiver):
(i) the execution, delivery and performance by the



--------------------------------------------------------------------------------

Companies of this Waiver are within its powers, have been duly authorized, and
do not contravene (A) its certificates of incorporation or bylaws or other
organizational documents, (B) any applicable law, or (C) any other agreement,
document, instrument, order, judgment, or decree to which it is a party or by
which it is bound, (ii) this Waiver has been duly executed and delivered by each
of the Companies, and the execution, delivery and performance of this Waiver has
been duly authorized by all requisite corporate action on the part of each of
the Companies, (iii) this Waiver constitutes such Credit Party’s legal, valid
and binding obligations enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity, and (iv) all
representations and warranties made by the Companies under the Loan Documents
are true and correct in all material respects (except to the extent already
qualified by materiality, in which case they shall be true and correct in all
respects) as of the date hereof (except (x) to the extent that any such
representation and warranty expressly relates only to an earlier date, (y) that
the Other Defaults have occurred and are continuing) and are made as to this
Waiver, and (z) to the extent otherwise disclosed to Wells Fargo in writing and
consented to or waived by Wells Fargo). All representations and warranties made
in this Waiver shall survive the execution and delivery of this Waiver and no
investigation by Wells Fargo shall affect such representations or warranties or
the right of the Wells Fargo to rely upon them.

6. Except as expressly provided in this Waiver, the execution, delivery and
effectiveness of this Waiver shall not be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of any Loan Document
or any right, power or remedy of Wells Fargo, nor constitute a waiver of any
provision of any Loan Document or of any Default or Event of Default. This
Waiver shall not preclude the future exercise of any right, remedy, power or
privilege available to Wells Fargo whether under the Loan Documents, at law or
otherwise.

7. This Waiver may be executed in any number of counterparts (including by
facsimile or pdf.), and by the different parties hereto or thereto on the same
or separate counterparts, each of which shall be deemed to be an original
instrument but all of which, as applicable, together shall constitute one and
the same agreement.

8. This Waiver may not be changed, amended, restated, waived, supplemented,
discharged, canceled, terminated or otherwise modified orally or by any course
of dealing or in any manner other than as provided in the applicable Loan
Documents to which it relates or is a part. This Waiver shall be considered part
of the Credit Agreement and shall be a Loan Document for all purposes.

9. The Loan Documents as amended by this Waiver constitute the final, entire
agreement and understanding between the parties with respect to the subject
matter thereof and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements between the parties, and shall be binding upon and
inure to the benefit of the successors and assigns of the parties thereto and
supersede all other prior agreements and understandings, if any, relating to the
subject matter thereof. There are no unwritten oral agreements between the
parties with respect to the subject matter thereof.



--------------------------------------------------------------------------------

10. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN, AND SHALL BE SUBJECT TO THE
ARBITRATION AND NOTICE PROVISIONS OF, THE CREDIT AGREEMENT.

11. None of the Companies may assign, delegate or transfer this Waiver or any of
its rights or obligations hereunder without the prior consent of Wells Fargo and
any delegation, transfer or assignment in violation hereof shall be null and
void. No rights are intended to be created under this Waiver for the benefit of
any third party donee, creditor or incidental beneficiary of any of the
Companies or any other Person other than Wells Fargo. This Waiver shall be
binding upon the Companies and their respective successors and permitted
assigns.

12. Except as specifically amended by this Waiver, (i) this Waiver shall not
limit or diminish the obligations or rights of the parties under the Loan
Documents, and (ii) each of the Companies reaffirms its obligations under the
Loan Documents to which it is a party and agrees that the Loan Documents remain
in full force and effect and are hereby ratified and confirmed. Each party
consents to the execution and delivery of this Waiver by the other parties
hereto.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PHOENIX FOOTWEAR GROUP, INC. By:   /s/ James R. Riedman Print Name:   James R.
Riedman Title:   Chairman PENOBSCOT SHOE COMPANY By:  

/s/ James R. Riedman

Print Name:   James R. Riedman Title:   Chairman H.S. TRASK & CO. By:   /s/
James R. Riedman Print Name:   James R. Riedman Title:   Chairman CHAMBERS BELT
COMPANY By:   /s/ James R. Riedman Print Name:   James R. Riedman Title:  
Chairman PHOENIX DELAWARE ACQUISITION, INC. By:   /s/ James R. Riedman
Print Name:   James R. Riedman Title:   Chairman WELLS FARGO BANK, NATIONAL
ASSOCIATION By:   /s/ Harry L. Joe Print Name:   Harry L. Joe Title:   Vice
President

Waiver, Consent and Partial Lien Release

WFBC/Phoenix (for Chambers sale to Tandy)



--------------------------------------------------------------------------------

EXHIBIT G - WEEKLY CASH BUDGET

Phoenix Footwear

Cash Flow Model

For the Weeks ending June 6, through August 1, 2009

(000’s Omitted)

 

     Actual                                                         W/E
6/6/09      W/E
6/13/09     W/E
6/20/09     W/E
6/27/09     W/E
7/4/09     W/E
7/11/09     W/E
7/18/09     W/E
7/25/09     W/E
8/1/09  

Beginning AR

   $ 8,960       $ 8,509      $ 8,209      $ 7,959      $ 8,159      $ 9,069   
  $ 8,388      $ 7,780      $ 7,273   

Sales

     685         600        650        1,100        1,900        219        292
       292        1,055   

Adjustments

     62               (90 )         

Collections

     1,198         900        900        900        900        900        900   
    800        800                                                             
               

Ending AR

     8,509         8,209        7,959        8,159        9,069        8,388   
    7,780        7,273        7,527   

Sale of Chamber Assets to Tandy

                   

CH Revenue 2008

                528        528        528        528   

Assumed Retention Rate

                70 %      70 %      70 %      70 %                             
               

CH 2009 Revenue

                370        370        370        370   

Earnout @ 21.5%

                79        79        79        79   

Earnout Collection

                0        0        0        0                                   
           

Accrued Earnout

                79        159        238        318   

Proceeds of Sale

                   

Inventory-estimated

                3,200         

Equipment

                500         

Advance on Earnout

                430                                   

Cash Received at Closing

                4,130         

Cash Flow:

                   

AR Receipts

     1,198         900        900        900        900        900        900   
    800        800   

Other Receipts- Sale

                4,130         

Disbursements:

                   

Covenant Not to Compete

     0         0        0        0        0        150        0        0       
0   

Severence (Ex-Officers)

     0         0        120        0        0        0        120        0     
  120   

Chambers Shutdown

     0         0        0        0        274        104        0        97     
  0   

CH AP

     0         0        0        0        0        0        200        200     
  200   

VF Royalties

     0         0        0        0        0        175        0        300     
  0   

Footwear Factories

     175         270        150        150        200        500        336     
  355        153   

Accessories Factories

     200         300        120        250        200        125        154     
  7        0   

Payroll

     178         170        178        170        178        0        186       
0        186   

Commissions

     0         30        0        0        0        0        220        0       
0   

Severance

     37         0        34        0        34        0        34        0     
  34   

Insurance

     0         0        0        95        40        0        25        95     
  40   

Freight

     50         80        40        40        40        40        40        40
       40   

Misc. AP

     132         166        81        238        131        68        47       
61        56   

Rents, Utilities, etc.

     32         65        25        15        82        0        0        25   
    42   

Sensi - TB Settlement

     0         0        0        0        0        0        0        0        0
  

Professional Fees

     8         8        8        53        8        0        0        0       
107   

Wells Interest & Fees

     0         0        0        0        0        170        0        0       
0   

Wells Interest & Fees

     50         10        0        0        45        19        0        0     
  40   

Director Fees

     0         27        0        0        0        0        0        0        0
  

China / Brazil Operations

     0         20        20        0        0        25        20        0     
  0   

Maquilladora & T&E

     55         60        60        60        60        60        5        5   
    5                                                                           
 

Total Disbursements

     917         1,206        836        1,071        1,292        1,436       
1,387        1,185        1,023   

Net Cash Flow

     281         (306 )      64        (171 )      (392 )      (536 )      (487
)      (385 )      (223 )                                                       
                   

Cum. Net Cash Flow

        (306 )      (242 )      (413 )      (805 )      (1,341 )      (1,828 ) 
    (2,213 )      (2,436 ) 



--------------------------------------------------------------------------------

EXHIBIT G - WEEKLY CASH BUDGET

Phoenix Footwear

Cash Flow Model

For the Weeks ending June 6, through August 1, 2009

(000’s Omitted)

 

     Actual                                                        W/E
6/6/09     W/E
6/13/09     W/E
6/20/09     W/E
6/27/09     W/E
7/4/09     W/E
7/11/09     W/E
7/18/09     W/E
7/25/09     W/E
8/1/09  

Beginning Loan

     8,133        8,150        8,053        7,989        8,160        8,552     
  4,958        5,445        5,830   

Advances

     1,215        803        836        1,071        1,292        1,436       
1,387        1,185        1,023   

Less: Collections

     1,198        900        900        900        900        5,030        900
       800        800                                                          
                 

Ending Loan

     8,150        8,053        7,989        8,160        8,552        4,958     
  5,445        5,830        6,053   

Total AR

     8,509        8,209        7,959        8,159        9,069        8,388     
  7,780        7,273        7,527   

Ineligibles

     (1,139 )      (945 )      (945 )      (945 )      (945 )      (1,400 )     
(1,400 )      (1,400 )      (1,400 )                                            
                             

Eligible AR

     7,370        7,264        7,014        7,214        8,124        6,988     
  6,380        5,873        6,127   

Advance Rate

     81 %      81 %      81 %      81 %      81 %      81 %      81 %      81 % 
    81 %                                                                        
 

AR Collateral

     5,970        5,884        5,681        5,843        6,580        5,660     
  5,168        4,757        4,963                                              
                             

Domestic Inventory

     12,222        12,100        12,100        12,100      $ 11,800      $ 8,300
     $ 8,300      $ 8,300      $ 8,300   

Ineligibles

     (3,286 )      (3,272 )      (3,150 )      (3,150 )      (3,100 )     
(1,500 )      (1,500 )      (1,500 )      (1,500 )                              
                                           

Eligible Inventory

     8,936        8,828        8,950        8,950        8,700        6,800     
  6,800        6,800        6,800   

Advance Rate

     46 %      46 %      46 %      46 %      46 %      46 %      46 %      46 % 
    46 %                                                                        
 

Domestic Inv Collateral

     4,111        4,061        4,117        4,117        4,002        3,128     
  3,128        3,128        3,128                                              
                             

In-Transit Inventory

     786        902        900        900        400        200        200     
  200        200   

Advance Rate

     46 %      46 %      46 %      46 %      46 %      0 %      0 %      0 %   
  0 %                                                                          

In Transit Inv Collateral

     362        415        414        414        184        0        0        0
       0                                                                        
   

Total Inventory Collateral

     4,472        4,476        4,531        4,531        4,186        3,128     
  3,128        3,128        3,128                                              
                             

Total Collateral

     10,442        10,360        10,212        10,374        10,766        8,788
       8,296        7,885        8,091                                          
                                 

Calculated Availability

   $ 2,292      $ 2,307      $ 2,223      $ 2,214      $ 2,214      $ 3,830     
$ 2,851      $ 2,055      $ 2,038   

Less:

                  

Letters of Credit

     0        265        265        265        265        265        53       
53        0   

Other Reserves

     1,896        1,896        1,896        1,896        1,896        1,896     
  1,896        1,896        1,896                                              
                             

Availability/(Shortfall)

   $ 396      $ 146      $ 62      $ 53      $ 53      $ 1,669      $ 902      $
106      $ 142                                                                  
         